Citation Nr: 1503471	
Decision Date: 01/23/15    Archive Date: 01/27/15

DOCKET NO.  14-24 862	)	DATE
	)
	)


THE ISSUE

Whether clear and unmistakable error was committed in a December 18, 1991, Board decision that denied entitlement to service connection for a bilateral hearing loss disability and tinnitus.

(A separate decision will be issued under a separate docket number for the appeal as to the issue of entitlement to an earlier effective date for the grant of a bilateral hearing loss disability and tinnitus)


REPRESENTATION

Moving party represented by:  The American Legion


APPEARANCE AT ORAL ARGUMENT

The Veteran



ATTORNEY FOR THE BOARD

L. Pelican, Associate Counsel


INTRODUCTION

The moving party had active service in the Army from July 1968 to April 1970.  

This matter is before the Board as an original action on the motion of the moving party in which he alleges clear and unmistakable error in a December 18, 1991 decision of the Board of Veterans' Appeals (Board), which denied the Veteran's claim of entitlement to service connection for a bilateral hearing loss disability and tinnitus.


FINDINGS OF FACT

1.  In a decision dated December 18, 1991, the Board denied the Veteran's claims of entitlement to service connection for a bilateral hearing loss disability and tinnitus.

2.  The correct facts, as they were known at the time of the December 18, 1991 decision, were before the Board, the statutory or regulatory provisions extant at the time were correctly applied; there was a tenable basis for each of the Board's determinations; and the moving party has not alleged an error that is considered clear and unmistakable under the applicable regulations.


CONCLUSION OF LAW

The December 18, 1991 Board decision denying entitlement to service connection for a bilateral hearing loss disability and tinnitus does not contain clear and unmistakable error.  38 U.S.C.A. §§ 1154, 5103A, 5109A (West 2014); 38 C.F.R. §§ 3.104, 3.105, 20.1400, 20.1403, 20.1404 (2014).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

On November 9, 2000, the President signed into law the Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014).  The VCAA describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).  The United States Court of Appeals for Veterans Claims (the Court), however, has held that VA's duties to notify and assist contained in the VCAA do not apply to claims of clear and unmistakable error in prior final Board decisions.  Livesay v. Principi, 15 Vet. App. 165, 179 (2001) (en banc).

Analysis

Previous determinations which are final and binding, including decisions of service connection, degree of disability, age, marriage, relationship, service, dependency, line of duty, and other issues, will be accepted as correct in the absence of clear and unmistakable error (CUE).  Where evidence establishes such error, the prior decision will be reversed or amended.  38 U.S.C.A. § 5109A (West 2014); 38 C.F.R. §§ 3.104, 3.105(a) (2014).

The Court has addressed the question of determining when there is CUE in a prior decision.  In Russell v. Principi, 3 Vet. App. 310 (1992), the Court set forth a three-pronged test to determine whether CUE was present in a prior determination: (1) either the correct facts, as they were known at the time, were not before the adjudicator (i.e., more than a simple disagreement as to how the facts were weighed or evaluated) or the statutory or regulatory provisions extant at the time were incorrectly applied; (2) the error must be undebatable and of the sort of error that, had it not been made, would have manifestly changed the outcome at the time it was made; and (3) a determination that there was CUE must be based on the record and law that existed at the time of the prior adjudication in question.  Id. at 313-14.  See also Bustos v. West, 179 F. 3d 1378 (Fed. Cir. 1999).  The Court has also stated that CUE is a type of error in which reasonable minds could only conclude that the original decision was fatally flawed at the time it was made.  Russell, 3 Vet. App. at 313-14.

In Fugo v. Brown, 6 Vet. App. 40 (1993), the Court stated that CUE is a very specific and rare kind of error.  Id. at 43.  The Court noted that CUE is the kind of error, of fact or of law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  Id.  The Court further indicated that in order to raise a valid claim of CUE, the Veteran must specifically indicate what the error is and that unless it is the type of error that, if true, would be CUE on its face, the Veteran must provide persuasive reasons why the decision would have been manifestly different but for the error.  Id. at 44.  The Court stated that there is a presumption of validity to otherwise final decisions, and that where such decisions are collaterally attacked, and a CUE claim is undoubtedly a collateral attack, the presumption is even stronger.  Id.

A breach of the duty to assist cannot form a basis for a claim of clear and unmistakable error.  Caffrey v. Brown, 6 Vet. App. 377, 382 (1994) (finding VA's breach of duty to assist caused incomplete record but not incorrect record); Cook v. Principi, 258 F.3d 1311 (Fed. Cir. 2001).  When there is evidence both favorable and unfavorable on the issue, it is impossible for a Veteran to succeed in showing that the result would have been manifestly different.  Simmons v. West, 14 Vet. App. 84, 88 (2000).

The Veteran specifically contends that in its December 18, 1991 decision, the Board committed CUE by not remanding his case to afford the Veteran a VA examination and sympathetically developing his claims.  See July 20, 2009 Statement, pp. 2, 6.  Additionally, the Veteran argued the Board failed to apply 38 U.S.C.A. § 1154(b), a liberalizing law providing a presumption of service-connection in certain situations for combat Veterans.  See June 3, 2010 Statement, pg. 3.  During his April 2014 hearing, the Veteran also indicated that the Board failed to properly apply the provision of 38 U.S.C.A. § 1154(a) regarding the types, places, and circumstances of the Veteran's service, arguing that had the Board done so it would have afforded him a VA examination.  Lastly, the Veteran argued that the Board improperly weighed the May 1991 letter of Dr. N. F.  See July 2009 Statement, pg. 3.

As to the combat presumption, the Federal Circuit has held that 38 U.S.C.A. § 1154(b) "requires that the veteran have personally participated in events constituting an actual fight or encounter with a military foe or hostile unit or instrumentality, as determined on a case-by-case basis."  Moran v. Peake, 525 F.3d 1157, 1159 (Fed. Cir. 2008).  The Federal Circuit further held that "a showing of no more than service in a general 'combat area' or 'combat zone' is not sufficient to trigger the evidentiary benefit of 1154 (b)."  The Veteran's service personnel records do not indicate that he personally participated in combat, and the Veteran has not argued otherwise.  Accordingly, any failure to apply 38 U.S.C.A. § 1154(b) (West 1991) is not CUE.

As to the 38 U.S.C.A. § 1154(a), the Veteran maintained that the underlying error of the Board's decision was its failure to afford him a VA examination.  At the time of the decision, and currently, VA has a duty to assist claimants, which in certain cases included providing a medical examination, pursuant to 38 U.S.C.A. § 5103A (West 1991) and 38 C.F.R. § 3.159(c) (1991).  However, the regulation clearly states that VA's failure to fulfill the duty to assist is not CUE.  38 C.F.R. § 20.1403(d)(2) (2014).  Thus, this argument does not show CUE in the December 1991 decision.

The Veteran has also asserted that the Board committed CUE in its application of "medical knowledge" that VA had in its possession or "constructive possession" in December 1991.  See June 2010 Statement, pp. 5-10.  The Veteran supported his argument by citing to various medical studies conducted prior to the date of his original claim.  However, the Federal Circuit has held that the doctrine of constructive notice established in the Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) does not extend to situations in which the records at issue "were neither generated by VA nor submitted to it by the Veteran as part of his claim."  Palmer v. Shinseki, 419 Fed. Appx. 983, 987 (Fed. Cir. 2011) (citing Hyatt v. Shinseki, 566 F.3d 1364, 1371 (Fed. Cir. 2009)).  See also 38 C.F.R. § 20.1403(b)(2) (2014).  Accordingly, the medical studies cited by the Veteran were not of record at the time of the December 1991 and were thus not "of record" for the purposes of CUE analysis.

Regarding the Board's evaluation of Dr. N. F.'s May 1991 letter, 38 C.F.R. § 20.1403(d)(3) (2014) provides that a disagreement as to how the facts were weighed or evaluated is not CUE.  Id.  See also, Russell, 3 Vet. App. at 313-14 (1992).  Thus, this assertion of CUE is also without merit.

In sum, the moving party has not shown that CUE was committed in the Board's December 1991 decision.

ORDER

The motion to revise the Board's December 1991 decision on the basis of CUE is denied.



                       ____________________________________________
	S. S. TOTH
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs



